DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 3 September 2021.  The amendment filed 3 September 2021 amended claim 1.  Currently Claims 1-37 are pending and have been examined.  The Examiner notes that the 101 was withdrawn in the Office Action filed 13 November 2020.  

Response to Arguments

Applicant's arguments filed 3 September 2021 have been fully considered but they are viewed as moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 15-21, 24-28, 32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (U.S. Patent Publication 2009/0099898 A1) (hereafter Ehrman) in view of Silzer, SR, et al. (U.S. Patent Publication 2013/0021174 A1) (hereafter Silzer) in further view of Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov). 

	Referring to Claim 1, Ehrman teaches a system for managing maintenance tasks within an activity venue, the system comprising:

one or more maintenance staff operator devices associated with maintenance staff individuals, each device comprising (see; par. [0213] of Ehrman teaches assigning a maintenance task to employees using a mobile device VAC).

A processor executing software configured to access, receive, and display data received from a data management tool (see; par. [0197] of Ehrman teaches a visual display as part of a device to receive a notification scheduled maintenance)

a computing device in communication with the system, the computing device comprising a management tool that tracks maintenance being performed within the activity venue using sensor devices, the one or more venue asset devices or venue asset tags and the one or more maintenance staff operator devices (see; Figure 38 of Ehrman teaches a mobile management tool VAC, par. [0158] that provides real time location and communication of operators, including par. [0149] sensor data that can be utilized to monitor mobile assets, including monitoring, a communication device at the equipment LAC (i.e. venue asset tag) that can provide communication to the VAC mobile device).

wherein the computing device and the management tool receive data, analyze maintenance task data, and send instructions to the one or more maintenance staff operator devices for maintenance task location, timing, and target completion (see; par. [0213]-[0215] of Ehrman teaches a mobile communication device linked over a network to par. 

Ehrman does not explicitly disclose the following limitation, however,

Silzer teaches one or more venue asset devices or venue asset tags comprising a wireless communication device for communication with the system and providing real-time location and time data from a location sensor for the one or more venue asset devices or venue asset tags (see; par. [0025] of Silzer teaches tags are attached to assets and tracked par. [0054] of real time over a par. [0019] wireless network, everywhere par. [0024] in a geographical zone).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose one or more venue asset devices or venue asset tags comprising a wireless communication device for communication with 

Silzer discloses one or more venue asset devices or venue asset tags comprising a wireless communication device for communication with the system and providing real-time location and time data from a location sensor for the one or more venue asset devices or venue asset tags.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman one or more venue asset devices or venue asset tags comprising a wireless communication device for communication with the system and providing real-time location and time data from a location sensor for the one or more venue asset devices or venue asset tags as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.

Ehrman in view of Silzer does not explicitly disclose the following limitations, however,

Ladov teaches a location sensor configured to provide real-time location and time data indicating the location of the one or more maintenance staff operator devices at different points in time within the activity venue (see; par. [0006] and par. [0028] of Ladov teaches managing of staff including maintenance staff using a device (i.e. sensor installed device) that has real time data location of the personnel at specific times performing their task in a venue, it is viewed that if a person’s device is monitored in real time for location the progression of location data will provide movement), and
a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the one or more maintenance staff operator devices to the system, enabling the system to establish a real-time location of each of the one or more maintenance staff operator devices within the activity venue (see; par. [0024] of Ladov teaches using wireless communication devices, to provide par. [0006] real time location of personnel (i.e. maintenance staff) including clock data (i.e. time), to provide par. [0028] personnel assignments including maintenance staff, it is viewed that if a person’s device is monitored in real time for location the progression of location data will provide movement).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets. Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ladov teaches monitoring a venue including maintenance workers and as it is comparable in certain respects to Ehrman and Silzer which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman and Silzer discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman and Silzer fails to disclose a location sensor configured to provide real-time location and time data indicating the location of the one or more maintenance staff operator devices at different points in time within the activity venue and a wireless communication device for communication with the system, the 

Ladov discloses a location sensor configured to provide real-time location and time data indicating the location of the one or more maintenance staff operator devices at different points in time within the activity venue and a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the one or more maintenance staff operator devices to the system, enabling the system to establish a real-time location of each of the one or more maintenance staff operator devices within the activity venue.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman and Silzer a location sensor configured to provide real-time location and time data indicating the location of the one or more maintenance staff operator devices at different points in time within the activity venue and a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the one or more maintenance staff operator devices to the system, enabling the system to establish a real-time location of each of the one or more maintenance staff operator devices within the activity venue as taught by Ladov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, and Ladov teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of:

the management tool tracks maintenance tasks and assigns or dispatches maintenance tasks using instructions to the one or more maintenance staff operator devices based on analytics derived from one or more of maintenance staff operator devices, patron sensor devices, sensor devices, venue asset devices or venue asset tags, or combinations thereof (see; Figure 38 of Ehrman teaches a mobile management tool VAC, par. [0158] that provides real time location and communication of operators, including par. [0149] sensor data that can be utilized to monitor mobile assets, including monitoring, a communication device at the equipment LAC (i.e. venue asset tag) that can provide communication to the VAC mobile device.  Additionally par. [0213]-[0215] teaches a mobile communication device linked over a network to par. [0208] a computer that can monitor the mobile assets of the operators VAC and include location and allow for scheduling activities taking into account current activities, and par. [0239] allow for updating of work requests to the mobile operators VAC).


	Referring to Claim 3, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of:

assigns, using the one or more maintenance staff operator devices, a set of operators to perform a set of maintenance tasks in a schedule of maintenance tasks (see; par. [0209]-[0210] of Ehrman teaches assigning to a mobile asset (i.e. operator device) tasks, par. [0198] schedule the maintenance tasks).

updates the schedule of maintenance tasks corresponding to completed maintenance tasks (see; par. [0211] of Ehrman teaches the reassigning of maintenance task based the completion or incompletion of tasks).


Ehrman does not explicitly disclose the following limitation, however,

Silzer teaches assigns one or more maintenance vehicles or maintenance equipment to the set of operators and each maintenance task of the set of maintenance tasks (see; par. [0062] of Silzer teaches assigning a worker or workgroup to perform, par. [0021] a prioritized list of scheduled maintenance work assignments, including par. [0036] the tracking of vehicles), and 
manages the schedule of maintenance tasks by receiving requested maintenance tasks, scheduling requested maintenance tasks received, tracking requested maintenance tasks being performed, and receiving updates from the one or more maintenance staff operator devices, tracking locations of maintenance equipment (see; par. [0026] and [0062] of Silzer teaches the tracking and assigning which includes the monitoring of activities of par. [0021] a prioritized list of maintenance work assignments utilizing the, par. [0036] of tracking of maintenance vehicles including par. [0028] location).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose assigns one or more maintenance vehicles or maintenance equipment to the set of operators and each maintenance task of the set of maintenance tasks, and manages the schedule of maintenance tasks by receiving requested maintenance tasks, scheduling requested maintenance tasks received, tracking requested maintenance tasks being performed, and receiving updates from the one or more maintenance staff operator devices, tracking locations of maintenance equipment.

Silzer discloses assigns one or more maintenance vehicles or maintenance equipment to the set of operators and each maintenance task of the set of maintenance tasks, and manages the schedule of maintenance tasks by receiving requested maintenance tasks, scheduling requested maintenance tasks received, tracking requested maintenance tasks being performed, and receiving updates from the one or more maintenance staff operator devices, tracking locations of maintenance equipment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman assigns one or more maintenance vehicles or maintenance equipment to the set of operators and each maintenance task of the set of maintenance tasks, and manages the schedule of maintenance tasks by receiving requested maintenance tasks, scheduling requested maintenance tasks received, tracking requested maintenance tasks being performed, and receiving updates from the one or more maintenance staff operator devices, tracking locations of maintenance equipment as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches optimizes a schedule of maintenance tasks for a set of operators, or for a maintenance vehicle or maintenance equipment, wherein optimization reduces one or more of duration of operation, overall completion time, operator completion time, task completion time, maintenance vehicle or maintenance equipment duration of operation, distance traveled, travel time between tasks, time idle comprising dwell time while indicating a maintenance vehicle or maintenance equipment is not being operated, or a combination thereof (see; par. [0047] of Silzer teaches the assigning of tasks based on duration, where par. [0021] and par. [0026] the prioritization of work assignments takes place based on monitored efficiency of the process related to maintenance tasks including the maintenance of vehicles, where par. [0066] further discloses prioritization for vehicles).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose optimizes a schedule of maintenance tasks for a set of operators, or for a maintenance vehicle or maintenance equipment, wherein optimization reduces one or more of duration of operation, overall completion time, operator completion time, task completion time, maintenance vehicle or maintenance equipment duration of operation, distance traveled, travel time between tasks, time idle comprising dwell time while indicating a maintenance vehicle or maintenance equipment is not being operated, or a combination thereof.

Silzer discloses optimizes a schedule of maintenance tasks for a set of operators, or for a maintenance vehicle or maintenance equipment, wherein optimization reduces one or more of duration of operation, overall completion time, operator completion time, task completion time, maintenance vehicle or maintenance equipment duration of operation, distance traveled, travel time between tasks, time idle comprising dwell time while indicating a maintenance vehicle or maintenance equipment is not being operated, or a combination thereof.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman optimizes a schedule of maintenance tasks for a set of operators, or for a maintenance vehicle or maintenance equipment, wherein optimization reduces one or more of duration of operation, overall completion time, operator completion time, task completion time, maintenance vehicle or maintenance equipment duration of operation, distance traveled, travel time between tasks, time idle comprising dwell time while indicating a maintenance vehicle or maintenance equipment is not being operated, or a combination thereof as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 5, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of, however,

the computing device optimizes the schedule of maintenance tasks for the maintenance vehicle or maintenance equipment by tracking maintenance staff operators performing the maintenance tasks, scheduled to perform the maintenance tasks, and/or idle maintenance staff operators unassigned to any tasks (see; Figure 38 of Ehrman teaches a mobile management tool VAC, par. [0158] that provides real time location and communication of operators, including par. [0149] sensor data that can be utilized to monitor mobile assets, including monitoring, a communication device at the equipment LAC (i.e. venue asset tag) that can provide communication to the VAC mobile device.  Additionally par. [0213]-[0215] teaches a mobile communication device linked over a network to par. [0208] a computer that can monitor the mobile assets of the operators VAC and include location and allow for scheduling activities taking into account current activities, and par. [0239] allow for updating of work requests to the mobile operators VAC).

adjusting or re-assigning, using the one or more maintenance staff operator devices, the set of operators to perform the set of maintenance tasks using the maintenance vehicle or maintenance equipment (see; par. [0209]-[0210] of Ehrman teaches assigning to a mobile asset (i.e. operator device) tasks, par. [0198] schedule the maintenance tasks, and par. [0211] the reassigning of maintenance task based the completion or incompletion of tasks).
sending updated instructions to the one or more maintenance staff operator devices for maintenance task location, timing, and target completion using one or more assigned maintenance vehicles or maintenance equipment (see; par. [0180] and [0188] of Ehrman teaches sending via communication instructions including updated instructions for a maintenance 

Referring to Claim 6, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more venue asset devices or venue asset tags are attached to or integrated into a maintenance vehicle or maintenance equipment and configured to detect vibration of the maintenance vehicle or maintenance equipment during operation and transmit a duration of operation to the computing device (see; par. [0019] and par. [0025] of Silzer teaches tags on vehicles and equipment including maintenance equipment par. [0060] that are used to sense the location and vibration of the equipment and transmitting the data in order to monitor the vehicle for such purpose of idle time running and determine maintenance), and
detected vibration can be used to determine how many hours the maintenance vehicle or maintenance equipment has been running, and one or more venue asset devices, venue asset tags, sensor devices, and/or operator devices transmit a signal with a duration of operation once operation of the maintenance vehicle or maintenance equipment has stopped, indicating an amount of time that the maintenance vehicle or maintenance equipment has been running (see; par. [0019] and par. [0025] of Silzer teaches tags on vehicles and equipment including maintenance equipment par. [0060] that are used to sense the location and vibration of the equipment and transmitting the data in order to monitor the vehicle for such purpose of running and idle time running as well as the location, where par. [0016] tracking the activity as well as idle, and the inclusion par. [0025] motion sensing, and par. [0061] time spent using and maintaining the equipment).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the one or more venue asset devices or venue asset tags are attached to or integrated into a maintenance vehicle or maintenance equipment and configured to detect vibration of the maintenance vehicle or maintenance equipment during operation and transmit a duration of operation to the computing device and detected vibration can be used to determine how many hours the maintenance vehicle or maintenance equipment has been running, and one or more venue asset devices, venue asset tags, sensor devices, and/or operator devices transmit a signal with a duration of operation once operation of the maintenance vehicle or maintenance equipment has stopped, indicating an amount of time that the maintenance vehicle or maintenance equipment has been running.

Silzer discloses the one or more venue asset devices or venue asset tags are attached to or integrated into a maintenance vehicle or maintenance equipment and configured to detect vibration of the maintenance vehicle or maintenance equipment during operation and transmit a duration of operation to the computing device and detected vibration can be used to determine how many hours the maintenance vehicle or maintenance equipment has been running, and one or more venue asset devices, venue asset tags, sensor devices, and/or operator devices transmit a signal with a duration of operation once operation of the maintenance vehicle or maintenance 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the one or more venue asset devices or venue asset tags are attached to or integrated into a maintenance vehicle or maintenance equipment and configured to detect vibration of the maintenance vehicle or maintenance equipment during operation and transmit a duration of operation to the computing device and detected vibration can be used to determine how many hours the maintenance vehicle or maintenance equipment has been running, and one or more venue asset devices, venue asset tags, sensor devices, and/or operator devices transmit a signal with a duration of operation once operation of the maintenance vehicle or maintenance equipment has stopped, indicating an amount of time that the maintenance vehicle or maintenance equipment has been running as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, see discussion of claim 6 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more venue asset devices or venue asset tags include accelerometers to detect vibration during vehicle operation, and transmit a signal periodically indicating that the maintenance vehicle or maintenance equipment is being operated (see; par. [0019] of Silzer teaches the use of motion sensors in tags attached to 

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the one or more venue asset devices or venue asset tags include accelerometers to detect vibration during vehicle operation, and transmit a signal periodically indicating that the maintenance vehicle or maintenance equipment is being operated.

Silzer discloses the one or more venue asset devices or venue asset tags include accelerometers to detect vibration during vehicle operation, and transmit a signal periodically indicating that the maintenance vehicle or maintenance equipment is being operated.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the one or more venue asset devices or venue asset tags include accelerometers to detect vibration during vehicle operation, and transmit a signal 


Referring to Claim 8, see discussion of claim 7 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the computing device optimizes a maintenance schedule for the maintenance vehicle based on the duration of operation or comparing progress in a given activity or sub-activity against a benchmark indicating on schedule or behind schedule for a maintenance task, wherein running time of the maintenance vehicle, and other collected data, are used by the management tool to project maintenance schedules and recommend an optimal time to perform maintenance to the maintenance vehicle (see; par. [0062]-[0063] of Silzer teaches an alert based on activity where a trigger can be a duration used for scheduling future activities, where historical data is used to schedule future activity based on the effectiveness of previous equipment or vehicles (i.e. optimal)).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the computing device optimizes a maintenance schedule for the maintenance vehicle based on the duration of operation or comparing progress in a given activity or sub-activity against a benchmark indicating on schedule or behind schedule for a maintenance task, wherein running time of the maintenance vehicle, and other collected data, are used by the management tool to project maintenance schedules and recommend an optimal time to perform maintenance to the maintenance vehicle.

Silzer discloses the computing device optimizes a maintenance schedule for the maintenance vehicle based on the duration of operation or comparing progress in a given activity or sub-activity against a benchmark indicating on schedule or behind schedule for a maintenance task, wherein running time of the maintenance vehicle, and other collected data, are used by the management tool to project maintenance schedules and recommend an optimal time to perform maintenance to the maintenance vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the computing device optimizes a maintenance schedule for the maintenance vehicle based on the duration of operation or comparing progress in a given activity or sub-activity against a benchmark indicating on schedule or behind schedule for a maintenance task, wherein running time of the maintenance vehicle, and other collected data, are used by the management tool to project maintenance schedules and recommend an optimal time to perform maintenance to the maintenance vehicle as taught by Silzer since the claimed 

Referring to Claim 9, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches aggregates location and time data associated with the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags or use with aggregated patron, staff, and operator location and time data (see; par. [0023]-[0024] of Silzer teaches the collection, analysis and manipulation of the data in order to present data from vehicles to better understand the management of maintenance vehicles, that is par. [0025] tagged vehicles and equipment that are used by staff at multiple location where the timing par. [0061] timing is captured), and
updates historic maintenance data by storing aggregated patron, staff, and operator location and time data in the historic maintenance based on task parameters (see; par. [0023]-[0025] of Silzer teaches the updating of history including par. [0062] all the tacked events including areas and activities (i.e. maintenance) they are used for which is used to schedule future activities).
stores, using a database or data storage device, updated historic maintenance data (see; par. [0023]-[0025] and par. [0062] of Silzer teaches storing data regarding historic maintenance to be used in future scheduling of activities regarding maintenance).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose aggregates location and time data associated with the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags or use with aggregated patron, staff, and operator location and time data, updates historic maintenance data by storing aggregated patron, staff, and operator location and time data in the historic maintenance based on task parameters, and stores, using a database or data storage device, updated historic maintenance data.

Silzer discloses aggregates location and time data associated with the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags or use with aggregated patron, staff, and operator location and time data, updates historic maintenance data by storing aggregated patron, staff, and operator location and time data in the historic maintenance based on task parameters, and stores, using a database or data storage device, updated historic maintenance data.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman aggregates location and time data associated with the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags or use with aggregated patron, staff, and operator location and time data, updates 


Referring to Claim 10, see discussion of claim 9 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of:

a current location of the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags (see; Figure 38 of Ehrman teaches a mobile management tool VAC, par. [0158] that provides real time location and communication of operators, including par. [0149] sensor data that can be utilized to monitor mobile assets, including monitoring, a communication device at the equipment LAC (i.e. venue asset tag) that can provide communication to the VAC mobile device).

Ehrman does not explicitly disclose the following limitations, however,

Silzer teaches the management tool assigns, using the one or more maintenance staff operator devices, a set of operators to perform a set of maintenance tasks in a schedule of maintenance tasks using one or more maintenance vehicles or maintenance equipment, based on: (see; par. [0026] of Silzer teaches scheduling work activities for specified equipment vehicles).
an estimated time of completion computed for an assignable operator, assignable vehicle or equipment, a location of a maintenance task, and location conditions derived from the updated historic maintenance data (see; par. [0062] of Silzer teaches determining the historical of maintenance data in order prioritize future activities, par. [0040] taking into account time of events, and par. [0042] location of the task).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the management tool assigns, using the one or more maintenance staff operator devices, a set of operators to perform a set of maintenance tasks in a schedule of maintenance tasks using one or more maintenance vehicles or maintenance equipment, based on, and an estimated time of completion computed for an assignable operator, assignable vehicle or equipment, a location of a maintenance task, and location conditions derived from the updated historic maintenance data.

Silzer discloses the management tool assigns, using the one or more maintenance staff operator devices, a set of operators to perform a set of maintenance tasks in a schedule of maintenance tasks using one or more maintenance vehicles or maintenance equipment, based on, and an estimated time of completion computed for an assignable operator, assignable vehicle or 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the management tool assigns, using the one or more maintenance staff operator devices, a set of operators to perform a set of maintenance tasks in a schedule of maintenance tasks using one or more maintenance vehicles or maintenance equipment, based on, and an estimated time of completion computed for an assignable operator, assignable vehicle or equipment, a location of a maintenance task, and location conditions derived from the updated historic maintenance data as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 11, see discussion of claim 9 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the management tool assigns the set of operators to perform the set of maintenance tasks in the schedule of maintenance tasks using the one or more maintenance vehicles or maintenance equipment based on an identified gap in which to perform maintenance activities with a time interval larger than a duration between an estimated start time and the estimated time of completion computed for assigned operator, assigned vehicle or equipment, assigned location, and location conditions derived from the updated historic maintenance data (see; par. [0062] of Silzer teaches the use of historical data in order to schedule future maintenance activities, taking into account par. [0042] the location, par. 

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the management tool assigns the set of operators to perform the set of maintenance tasks in the schedule of maintenance tasks using the one or more maintenance vehicles or maintenance equipment based on an identified gap in which to perform maintenance activities with a time interval larger than a duration between an estimated start time and the estimated time of completion computed for assigned operator, assigned vehicle or equipment, assigned location, and location conditions derived from the updated historic maintenance data.

Silzer discloses the management tool assigns the set of operators to perform the set of maintenance tasks in the schedule of maintenance tasks using the one or more maintenance vehicles or maintenance equipment based on an identified gap in which to perform maintenance activities with a time interval larger than a duration between an estimated start time and the 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the management tool assigns the set of operators to perform the set of maintenance tasks in the schedule of maintenance tasks using the one or more maintenance vehicles or maintenance equipment based on an identified gap in which to perform maintenance activities with a time interval larger than a duration between an estimated start time and the estimated time of completion computed for assigned operator, assigned vehicle or equipment, assigned location, and location conditions derived from the updated historic maintenance data as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of:

the management tool maintains a web application publishing a schedule of maintenance tasks, updates, and instructions accessible to any combination of one or more of staff members, maintenance staff operators, and patrons at the activity venue unassigned to the one or more maintenance staff operator devices (see; par. [0216] of Ehrman teaches a web service that is used for work requests, including par. [0198] scheduled maintenance for maintenance staff).


Referring to Claim 16, see discussion of claim 1 above, while Ehrman in view of Silzer teaches a system above, Ehrman further discloses a system having the limitations of:

the one or more venue asset devices or venue asset tags is in local communication with at least one of the one or more maintenance staff operator devices without use of an intermediary device, and the computing device receives live data from the one or more venue asset devices or venue asset tags, wherein historical data is used in conjunction with the live data to create metrics and measurements for analytics comprising a distance between the one or more venue asset devices or venue asset tags and at least one of the one or more maintenance staff operator devices and a typical duration to perform a particular form of maintenance (see; par. [0209]-[0213] of Ehrman teaches devices on the machines LAC that are in communication with mobile devices of the maintenance staff VAC, which can provide par. [0208] status and location of the maintenance staff and schedule maintenance using a heuristic analysis (i.e. analytics), and par. [0195] use historic utilization information).


	Referring to Claim 17, see discussion of claim 9 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more venue asset devices or venue asset tags each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more venue asset devices or venue asset tags enter a low power state, and upon a detection of motion, the one or more venue asset devices or venue asset tags are woken from the low power state and transmits corresponding data to the computing device (see; par. [0070] of Silzer teaches the recording of motion for a time period, including par. [0060] idle time due to fuel or battery issues as well as, providing par. [0068] an alert that are linked to attributes of the monitored data (i.e. low power or fuel) that will require maintenance).



Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the one or more venue asset devices or venue asset tags each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more venue asset devices or venue asset tags enter a low power state, and upon a detection of motion, the one or more venue asset devices or venue asset tags are woken from the low power state and transmits corresponding data to the computing device.  

Silzer discloses the one or more venue asset devices or venue asset tags each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more venue asset devices or venue asset tags enter a low power state, and upon a detection of motion, the one or more venue asset devices or venue asset tags are woken from the low power state and transmits corresponding data to the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 18, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more maintenance staff operator devices each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more maintenance staff operator devices enter a low power state, and upon a detection of motion are woken from the low power state and transmits corresponding data to the computing device (see; par. [0070] of Silzer teaches the recording of motion for a time period, including par. [0060] idle time due to fuel or battery issues as well as, providing par. [0068] an alert that are linked to attributes of the monitored data (i.e. low power or fuel) that will require maintenance, where the data may also include par. [0017] if the vehicle is powered or unpowered).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the one or more maintenance staff operator devices each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more maintenance staff operator devices enter a low power state, and upon a detection of motion are woken from the low power state and transmits corresponding data to the computing device.

Silzer discloses the one or more maintenance staff operator devices each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more maintenance staff operator devices enter a low power state, and upon a detection of motion are woken from the low power state and transmits corresponding data to the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the one or more maintenance staff operator devices each comprise a motion sensor, and when the motion sensor does not detect motion for a predefined period of time, the one or more maintenance staff operator devices enter a low power state, and upon a detection of motion are woken from the low power state and transmits corresponding data to the computing device as taught by Silzer since the claimed invention is merely a combination 


	Referring to Claim 19, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of:

when a maintenance staff operator inputs into the one or more maintenance staff operator devices that a maintenance task is complete, the one or more maintenance staff operator devices sends completion data to the management tool and the management tool records the maintenance task as completed and updates a schedule of maintenance tasks, then identifies a next maintenance task to perform (see; par. [0209]-[0210] of Ehrman teaches assigning to a mobile asset (i.e. operator device) tasks, par. [0198] schedule the maintenance tasks, and par. [0211] of Ehrman teaches the reassigning of maintenance task based the completion or incompletion of tasks).


	Referring to Claim 20, see discussion of claim 19 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches prior to recording the maintenance task as completed, the management tool cross-references the one or more venue asset devices or venue asset tags assigned to the maintenance task and any corresponding sensor devices or patron sensor devices with one or more of tracked locations of maintenance staff operating devices, locations of maintenance vehicles, locations of maintenance equipment, or aggregate data related to location and times comprising timestamps or clock times, verifying whether the maintenance task was completed, wherein the management tool provides feedback to the one or more maintenance staff operator devices (see; par. [0015] of Silzer teaches the monitoring of the degree of action provided during a maintenance activity and par. [0019] transmitting the status and diagnostic information during the monitoring of the maintenance equipment of vehicle).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose prior to recording the maintenance task as completed, the management tool cross-references the one or more venue asset devices or venue asset tags assigned to the maintenance task and any corresponding sensor devices or patron sensor devices with one or more of tracked locations of maintenance staff operating devices, locations of maintenance vehicles, locations of maintenance equipment, or aggregate data related to location and times comprising timestamps or clock times, verifying 

Silzer discloses prior to recording the maintenance task as completed, the management tool cross-references the one or more venue asset devices or venue asset tags assigned to the maintenance task and any corresponding sensor devices or patron sensor devices with one or more of tracked locations of maintenance staff operating devices, locations of maintenance vehicles, locations of maintenance equipment, or aggregate data related to location and times comprising timestamps or clock times, verifying whether the maintenance task was completed, wherein the management tool provides feedback to the one or more maintenance staff operator devices.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman prior to recording the maintenance task as completed, the management tool cross-references the one or more venue asset devices or venue asset tags assigned to the maintenance task and any corresponding sensor devices or patron sensor devices with one or more of tracked locations of maintenance staff operating devices, locations of maintenance vehicles, locations of maintenance equipment, or aggregate data related to location and times comprising timestamps or clock times, verifying whether the maintenance task was completed, wherein the management tool provides feedback to the one or more maintenance staff operator devices as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 21, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches each venue asset device of the one or more venue asset devices or venue asset tags comprises a microcontroller, a transceiver with antenna, a global positioning system locator, a battery power source, a light emitting diode, and a display, and each venue asset device is configured to gather location data for each venue asset device and transmit the location data to the computing device, including a timestamp and identifier data associated with each venue asset device (see; par. [0019] the transmitting, antenna, network, and receiver utilized to transmit status and diagnostic information that provides par. [0015]-[0016] completion of tasks and timing, which can be viewed par. [0043] on a graphical user interface).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose each venue asset device of 

Silzer discloses each venue asset device of the one or more venue asset devices or venue asset tags comprises a microcontroller, a transceiver with antenna, a global positioning system locator, a battery power source, a light emitting diode, and a display, and each venue asset device is configured to gather location data for each venue asset device and transmit the location data to the computing device, including a timestamp and identifier data associated with each venue asset device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman each venue asset device of the one or more venue asset devices or venue asset tags comprises a microcontroller, a transceiver with antenna, a global positioning system locator, a battery power source, a light emitting diode, and a display, and each venue asset device is configured to gather location data for each venue asset device and transmit the location data to the computing device, including a timestamp and identifier data associated with each venue asset device as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 24, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of, 

the system issues notifications to the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags based on a percentage completed of a currently assigned maintenance task associated with the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags (see; par. [0266] of Ehrman teaches a work progress indicator identified by an operator using a mobile device in progress amount or near completion of task, where par. [0209]-[0211] the mobile device VAC is contact with devices at the machines LAC).


	Referring to Claim 25, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of,

the system issues notifications to the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags based on an impending arrival of one or more patron sensor devices, or one or more maintenance staff operator devices or one or more venue asset devices or venue asset tags (see; par. [0197] of Ehrman teaches the mobile asset is notified of the schedule maintenance via a notification, par. [0260] where the notification may begin soonest near the current task, where par. [0205] closest to assigned asset).


	Referring to Claim 26, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman further discloses a system having the limitations of,

the system reschedules and re-assigns uncompleted tasks of scheduled maintenance tasks when a task completion notification is not received within a scheduled duration for the uncompleted tasks (see; par. [0211] of Ehrman teaches the reassigning of maintenance task 


	Referring to Claim 27, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the system identifies bottleneck issues and re-assigns, using proactive instructions one or more maintenance staff operator devices, or one or more venue asset devices or venue asset tags to resolve the bottleneck issues, and tracks maintenance and re-optimizes accordingly (see; par. [0019] of Silzer teaches the determining based on the location of a device or tag on a vehicle the location of maintenance workers par. [0041] prioritizing future tasks that have not been completed yet (i.e. uncompleted tasks) also taking into account par. [0035] possible future location of the measured vehicles, including par. [0071] optimizing tasks to overcome bottlenecks (i.e. re-assign)).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the system identifies bottleneck issues and re-assigns, using proactive instructions one or more maintenance staff operator devices, or one or more venue asset devices or venue asset tags to resolve the bottleneck issues, and tracks maintenance and re-optimizes accordingly.

Silzer discloses the system identifies bottleneck issues and re-assigns, using proactive instructions one or more maintenance staff operator devices, or one or more venue asset devices or venue asset tags to resolve the bottleneck issues, and tracks maintenance and re-optimizes accordingly.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the system identifies bottleneck issues and re-assigns, using proactive instructions one or more maintenance staff operator devices, or one or more venue asset devices or venue asset tags to resolve the bottleneck issues, and tracks maintenance and re-optimizes accordingly as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 28, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device (see; par. [0019] of Silzer teaches a wireless network that uses devices including a transmitter and cellular devices).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device.

Silzer discloses a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman a wireless gateway corresponding to the computing device and the wireless communication device communicate over any combination of communication mediums comprising one or more of a long range wide area network (LoRa) gateway, Wi-Fi, Ml cellular, 5G cellular, or radio frequency communication protocols for transmission by a transceiver to the computing device as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.  


	Referring to Claim 32, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches scheduled tasks comprise particular types of maintenance including one or more of watering, grass cutting, raking bunkers, and repairs (see; par. [0062] of Silzer teaches the scheduling of future activities including par. [0024] mowing grass and bunker maintenance).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose scheduled tasks comprise particular types of maintenance including one or more of watering, grass cutting, raking bunkers, and repairs.

Silzer discloses scheduled tasks comprise particular types of maintenance including one or more of watering, grass cutting, raking bunkers, and repairs.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman scheduled tasks comprise particular types of maintenance including one or more of watering, grass cutting, raking bunkers, and repairs as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Referring to Claim 35, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the activity venue is a golf course, a plurality of subactivities are holes on the golf course, and a plurality of patrons are golfers on the golf course (see; par. [0024] of Verfuerth teaches the activities are on golf course including sub-activities).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the activity venue is a golf course, a plurality of subactivities are holes on the golf course, and a plurality of patrons are golfers on the golf course.

Silzer discloses the activity venue is a golf course, a plurality of subactivities are holes on the golf course, and a plurality of patrons are golfers on the golf course.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the activity venue is a golf course, a plurality of subactivities are holes on the golf course, and a plurality of patrons are golfers on the golf course as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 36, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more venue asset tags are attachable to, or integrated into, at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign (see; par. [0028] of Silzer teaches the tags that are a device are attached to golf cart including maintenance carts).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose the one or more venue asset tags are attachable to, or integrated into, at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign.

Silzer discloses the one or more venue asset tags are attachable to, or integrated into, at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the one or more venue asset tags are attachable to, or integrated into, at least one of a flag stick, a golf cart, a piece of maintenance equipment, a maintenance vehicle, a yardage marker, sprinkler heads, and a sign as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.



Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (U.S. Patent Publication 2009/0099898 A1) (hereafter Ehrman) in view of Silzer, SR, et al. (U.S. Patent Publication 2013/0021174 A1) (hereafter Silzer) in further view of Ladov et al. (U.S. .

	Referring to Claim 34, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Verfuerth teaches one or more venue asset tags are attached to or integrated into sprinkler heads, and are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device (see; par. [0024] of Verfuerth teaches the activities that are monitored on a golf course including subactivities, and par. [0066] on a golf course).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ladov teaches monitoring a venue including maintenance workers and as it is comparable in certain respects to Ehrman and Silzer which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose one or more venue asset tags are attached to or integrated into sprinkler heads, and are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device.

Verfuerth discloses one or more venue asset tags are attached to or integrated into sprinkler heads, and are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov one or more venue asset tags are attached to or integrated into sprinkler heads, and are configured to monitor an operating state of the sprinkler heads and turn on and off the sprinkler heads in response to receiving instructions from the computing device as taught by Verfuerth since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Verfuerth teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Claims 12-14, 22, 23, 29-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (U.S. Patent Publication 2009/0099898 A1) (hereafter Ehrman) in view of Silzer, SR, et al. (U.S. Patent Publication 2013/0021174 A1) (hereafter Silzer) in further view of Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov)  in further view of SULLIVAN et al. (U.S. Patent Publication 2014/0278688 A1) (hereafter Sullivan).

	Referring to Claim 12, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags (see; par. [0051] and par. [0062] of Silzer teaches the assigning of tasks and par. [0048] utilizing tags to assign the maintenance activities).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags.

Silzer discloses issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.

Silzer in view of Ehrman in further view of Ladov does not explicitly disclose the following limitation, however,

Sullivan teaches prioritizes or redistributes tasks based on one or more of live traffic control, traffic prediction, maintenance instructions, and proactive instructions, based on maintenance tasks being performed or scheduled to be performed, identifying bottleneck issues before they occur using analytics, re-optimizes accordingly (see; par. [0006] of Sullivan teaches the scheduling of maintenance based on known facts in order to optimize (i.e. 

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ladov teaches monitoring a venue including maintenance workers and as it is comparable in certain respects to Ehrman and Silzer which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Sullivan teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman, Silzer, and Ladov which facility management utilizing tags on devices that transmit location which are monitored to provide maintenance in geographical zones as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and 

Sullivan discloses issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov issues additional proactive instructions to the one or more maintenance staff operator devices and/or the one or more venue asset devices or venue asset tags as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 12 above, while Ehrman in view of Silzer in further view of Ladov in further view of Sullivan teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the management tool forecasts future paces, wait times, identified gaps, and bottleneck issues and incorporates such data into the analytics (see; par. [0068] of Sullivan teaches the analytic of guest movement, par. [0051] to assign future maintenance work based on par. [0005] bottlenecks, par. [0055] wait times, par. [0035] that contribute to the prediction of the venue in order to improve the efficiency of the venue).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the management tool forecasts future paces, wait times, identified gaps, and bottleneck issues and incorporates such data into the analytics.

Sullivan discloses the management tool forecasts future paces, wait times, identified gaps, and bottleneck issues and incorporates such data into the analytics.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the management tool forecasts future paces, wait times, identified gaps, and bottleneck issues and incorporates such data into the analytics as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 12 above, while Ehrman in view of Silzer in further view of Ladov in further view of Sullivan teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the analytics further comprise determined pace of play and locations of patrons throughout the activity venue, to identify locations of gaps throughout the activity venue and calculate a duration of time the gaps will remain until a patron occupies each of the locations, and predict a future flow of traffic to identify potential trouble spots, to assign the one or more maintenance staff operator devices of maintenance staff operators to perform maintenance tasks during the gaps (see; par. [0068] of Sullivan teaches the analytic of guest movement, par. [0051] to assign future maintenance work based on par. [0005] bottlenecks and troubles in the venue, par. [0055]-[0056] wait times, par. [0035] that contribute to the prediction of the venue in order to improve the efficiency of the venue, par. [0055]-[0056] in order to par. [0079] adapt to available time for maintenance).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the analytics further comprise determined pace of play and locations of patrons throughout the activity venue, to identify locations of gaps throughout the activity venue and calculate a duration of time the gaps will remain until a patron occupies each of the locations, and predict a future flow of traffic to identify potential trouble spots, to assign the one 

Sullivan discloses the analytics further comprise determined pace of play and locations of patrons throughout the activity venue, to identify locations of gaps throughout the activity venue and calculate a duration of time the gaps will remain until a patron occupies each of the locations, and predict a future flow of traffic to identify potential trouble spots, to assign the one or more maintenance staff operator devices of maintenance staff operators to perform maintenance tasks during the gaps.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the analytics further comprise determined pace of play and locations of patrons throughout the activity venue, to identify locations of gaps throughout the activity venue and calculate a duration of time the gaps will remain until a patron occupies each of the locations, and predict a future flow of traffic to identify potential trouble spots, to assign the one or more maintenance staff operator devices of maintenance staff operators to perform maintenance tasks during the gaps as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

receives real-time location and time data for each of the one or more maintenance staff operator devices and the one or more venue asset devices or venue asset tags (see; par. [0054] of Silzer teaches collecting real time data including par. [0015]-[0016] regarding the collection of tasks, where data par. [0028] is collected from tag data in a venue), and
transforms the real-time location and time data into predictive data: (see; par. [0054] of Silzer teaches collecting and analyzing (i.e. transforming) real time data including par. [0015]-[0016] regarding the collection of tasks, where data par. [0028] is collected from tag data in a venue), and
estimating completion times for a set of maintenance tasks based on one or more of historical tracked activity, venue data, location condition data, or weather data, (see; par. [0015] of Silzer teaches determining the status of maintenance tasks performed and par. [0062] collecting data and comparing it to historical activity including location data in order to provide an assign and prioritize activities), and

wherein the computing device receives, monitors, and stores locations and timestamps for each of the one or more maintenance staff operator devices, the one or more venue asset devices or venue asset tags, and/or one or more patron sensor devices and one or more sensor devices throughout the activity venue and associates the locations and timestamps with the identifiers associated with each respective device, (see; par. [0015] of Silzer teaches determining the status of maintenance tasks performed based on action performed, and par. [0016] the determination of the location and time period of events in the venue).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless 

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose receives real-time location and time data for each of the one or more maintenance staff operator devices and the one or more venue asset devices or venue asset tags, transforms the real-time location and time data into predictive data: estimating completion times for a set of maintenance tasks based on one or more of historical tracked activity, venue data, location condition data, or weather data, and wherein the computing device receives, monitors, and stores locations and timestamps for each of the one or more maintenance staff operator devices, the one or more venue asset devices or venue asset tags, and/or one or more patron sensor devices and one or more sensor devices throughout the activity venue and associates the locations and timestamps with the identifiers associated with each respective device.

Silzer discloses receives real-time location and time data for each of the one or more maintenance staff operator devices and the one or more venue asset devices or venue asset tags, transforms the real-time location and time data into predictive data: estimating completion times for a set of maintenance tasks based on one or more of historical tracked activity, venue data, location condition data, or weather data, and wherein the computing device receives, monitors, and stores locations and timestamps for each of the one or more maintenance staff operator devices, the one or more venue asset devices or venue asset tags, and/or one or more patron sensor devices and one or more sensor devices throughout the activity venue and associates the locations and timestamps with the identifiers associated with each respective device.

It would be obvious to one of ordinary skill in the art to include in the task management


Ehrman in view of Silzer in further view of Ladov does not explicitly disclose the following limitation, however,

Sullivan teaches identifying gaps in usage of a plurality of activities or sub-activities based on the location and time data for each of the one or more maintenance staff operator devices or one or more patron sensor devices (see; par. [0068] of Sullivan teaches the analytic of guest movement using sensors, par. [0051] to assign future maintenance work based on par. [0005] bottlenecks, par. [0055] wait times, par. [0035] that contribute to the prediction of the venue in order to improve the efficiency of the venue).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the analytics further comprise determined pace of play and locations of patrons throughout the activity venue, to identify locations of gaps throughout the activity venue and calculate a duration of time the gaps will remain until a patron occupies each of the locations, and predict a future flow of traffic to identify potential trouble spots, to assign the one or more maintenance staff operator devices of maintenance staff operators to perform maintenance tasks during the gap identifying gaps in usage of a plurality of activities or sub-activities based on the location and time data for each of the one or more maintenance staff operator devices or one or more patron sensor devices.

Sullivan discloses identifying gaps in usage of a plurality of activities or sub-activities based on the location and time data for each of the one or more maintenance staff operator devices or one or more patron sensor devices.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov identifying gaps in usage of a plurality of activities or sub-activities based on the location and time data for each of the one or more maintenance staff operator devices or one or more patron sensor devices as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 23, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov in further view of Sullivan teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the system identifies predictive gaps in locations at the activity venue where maintenance is required and issues notifications to the one or more maintenance staff operator devices, recommending types of maintenance tasks to be performed during the predictive gaps (see; par. [0079] of Sullivan teaches over time patterns of guest movement can be determined in order to find a time to adapt a maintenance schedule to when a guest is not in the area par. [0070] where events like maintenance or cleaning can take place).



Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the system identifies predictive gaps in locations at the activity venue where maintenance is required and issues notifications to the one or more maintenance staff 

Sullivan discloses the system identifies predictive gaps in locations at the activity venue where maintenance is required and issues notifications to the one or more maintenance staff operator devices, recommending types of maintenance tasks to be performed during the predictive gaps.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the system identifies predictive gaps in locations at the activity venue where maintenance is required and issues notifications to the one or more maintenance staff operator devices, recommending types of maintenance tasks to be performed during the predictive gaps as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 29, see discussion of claim 1 above, while Ehrman in view of Silzer  in view of Ladov teaches a system above, Ehrman in view Silzer does not explicitly disclose a system having the limitations of, however,

Silizer teaches gaps or underutilized areas of the activity venue that can further be utilized for venue maintenance (see; par. [0049]-[0052] of Silzer teaches the tracking of vehicle movement and identifying zones that need to be managed), and
calculated distance between the one or more venue asset devices or venue asset tags and at least one patron sensor device without use of an intermediary device (see; par. [0063] of Silzer teaches real time distance calculation that provides a location at the venue).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman fails to disclose gaps or underutilized areas of the activity venue that can further be utilized for venue maintenance, and calculated distance between the one or more venue asset devices or venue asset tags and at least one patron sensor device without use of an intermediary device.

Silzer discloses gaps or underutilized areas of the activity venue that can further be utilized for venue maintenance, and calculated distance between the one or more venue asset devices or venue asset tags and at least one patron sensor device without use of an intermediary device.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman gaps or underutilized areas of the activity venue that can further be utilized for venue maintenance, and calculated distance between the one or more venue asset devices or venue asset tags and at least one patron sensor device without use of an intermediary device as taught by Silzer since the claimed invention is merely a combination of 


Ehrman in view of Silzer in further view of Ladov does not explicitly disclose the following limitation, however,

Sullivan teaches duration of the gaps between scheduled tasks, activities, sub-activities or patrons and tagged for particular types of maintenance (see; par. [0079] of Sullivan teaches over time patterns of guest movement can be determined in order to find a time to adapt a maintenance schedule to when a guest is not in the area par. [0070] where events like maintenance or cleaning can take place), and
predictive gaps in usage of each sub-activity based on location data for each of a plurality of patron sensor devices (see; par. [0079] of Sullivan teaches over time patterns of guest movement can be determined in order to find a time to adapt a maintenance schedule to when a guest is not in the area par. [0070] where events like maintenance or cleaning can take place), and
optimal locations and durations of time for periodic maintenance of sub-activities within the activity venue (see; par. [0026]-[0027] of Sullivan teaches the determination of the location of the guests based on time, par. [0006] in order to optimize maintenance time and location of par. [0070] where events like maintenance or cleaning can take place).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose duration of the gaps between scheduled tasks, activities, sub-activities or patrons and tagged for particular types of maintenance, predictive gaps in usage of each sub-activity based on location data for each of a plurality of patron sensor devices, and optimal locations and durations of time for periodic maintenance of sub-activities within the activity venue.

Sullivan discloses duration of the gaps between scheduled tasks, activities, sub-activities or patrons and tagged for particular types of maintenance, predictive gaps in usage of each sub-activity based on location data for each of a plurality of patron sensor devices, and optimal 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov duration of the gaps between scheduled tasks, activities, sub-activities or patrons and tagged for particular types of maintenance, predictive gaps in usage of each sub-activity based on location data for each of a plurality of patron sensor devices, and optimal locations and durations of time for periodic maintenance of sub-activities within the activity venue as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 30, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the system, using the computing device and management tool, recommends particular types of maintenance to be performed within identified gaps (see; par. [0029] of Sullivan teaches predicting the best time to perform maintenance), and
schedules maintenance to be performed, start times, and points of entry (see; par. [0006] of Sullivan teaches the optimizing of maintenance time and location of par. [0070] where events like maintenance or cleaning can take place and scheduled), and
based on data aggregated from throughout the activity venue including any combination of live location and time data, historic data, weather data, tracked grass length, projected paces, and live traffic (see; par. [0056] of Sullivan teaches the predicting 
wherein the system issues notifications of recommended points of access for sub activities at future times having identified predictive gaps in usage in such a way that maximizes a number of a plurality of patrons engaging in each sub-activity of a plurality of sub-activities and minimizes a number of the plurality of patrons waiting to engage in usage of each sub-activity due to the sub-activity being utilized by other of the plurality of patrons (see; par. [0056] of Sullivan teaches the predicting based on the analysis of par. [0052] historic data where the data is based on a par. [0079] time patterns of guest movement can be determined in order to find a time to adapt a maintenance schedule to when a guest is not in the area par. [0070] where events like maintenance or cleaning can take place, where the data also includes an understanding of the par. [0055] traffic pattern in the venue)), and
wherein instructions or notifications related to dispatch to a particular location within the activity venue are transmitted to one of the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags (see; par. [0006] of Sullivan teaches providing incentive to guests, par. [0017] in order to alter quest behavior to provide time for par. [0053] maintenance and cleaning).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the system, using the computing device and management tool, recommends particular types of maintenance to be performed within identified gaps, schedules maintenance to be performed, start times, and points of entry, based on data aggregated from throughout the activity venue including any combination of live location and time data, historic data, weather data, tracked grass length, projected paces, and live traffic, wherein the system issues notifications of recommended points of access for sub activities at future times having identified predictive gaps in usage in such a way that maximizes a number of a plurality of patrons engaging in each sub-activity of a plurality of sub-activities and minimizes a number of the plurality of patrons waiting to engage in usage of each sub-activity due to the sub-activity being utilized by other of the plurality of patrons, and wherein instructions or notifications related to dispatch to a particular location within the activity venue are transmitted to one of the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags.

Sullivan discloses the system, using the computing device and management tool, recommends particular types of maintenance to be performed within identified gaps, schedules maintenance to be performed, start times, and points of entry, based on data aggregated from throughout the activity venue including any combination of live location and time data, historic data, weather data, tracked grass length, projected paces, and live traffic, wherein the system issues notifications of recommended points of access for sub activities at future times having identified predictive gaps in usage in such a way that maximizes a number of a plurality of patrons engaging in each sub-activity of a plurality of sub-activities and minimizes a number of the plurality of patrons waiting to engage in usage of each sub-activity due to the sub-activity being utilized by other of the plurality of patrons, and wherein instructions or notifications related to dispatch to a particular location within the activity venue are transmitted to one of the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the system, using the computing device and management tool, recommends particular types of maintenance to be performed within identified gaps, schedules maintenance to be performed, start times, and points of entry, based on data aggregated from throughout the activity venue including any combination of live location and time data, historic data, weather data, tracked grass length, projected paces, and live traffic, wherein the system issues notifications of recommended points of access for sub activities at future times having identified predictive gaps in usage in such a way that maximizes a number of a plurality of patrons engaging in each sub-activity of a plurality of sub-activities and minimizes a number of the plurality of patrons waiting to engage in usage of each sub-activity due to the sub-activity being utilized by other of the plurality of patrons, and wherein instructions or notifications related to dispatch to a particular location within the activity venue are transmitted to one of the one or more maintenance staff operator devices or the one or more venue asset devices or venue asset tags as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 


	Referring to Claim 31, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches the system computes analytics to assess resources, anticipate maintenance, send notifications, anticipate failures of equipment, performs maintenance, provides information to at least an operator of the activity venue related to at least one of: sub-activity time management, maintenance staff operator matching, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, pace of play for sub-activities, sub-activity start times, sub-activity completion times, statistics, weather data and maintenance of the activity venue (see; par. [0006] of Sullivan teaches providing incentive to guests, par. [0017] in order to alter quest behavior to provide time for par. [0053] maintenance and cleaning as well as par. [0032] to alter guest interest in activity (lower wait time i.e. subactivity).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the system computes analytics to assess resources, anticipate maintenance, send notifications, anticipate failures of equipment, performs maintenance, provides information to at least an operator of the activity venue related to at least one of: sub-activity time management, maintenance staff operator matching, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, pace of play for sub-activities, sub-activity start times, sub-activity completion times, statistics, weather data and maintenance of the activity venue.

Sullivan discloses the system computes analytics to assess resources, anticipate maintenance, send notifications, anticipate failures of equipment, performs maintenance, provides information to at least an operator of the activity venue related to at least one of: sub-activity time management, maintenance staff operator matching, live traffic control, statistics related to 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the system computes analytics to assess resources, anticipate maintenance, send notifications, anticipate failures of equipment, performs maintenance, provides information to at least an operator of the activity venue related to at least one of: sub-activity time management, maintenance staff operator matching, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, pace of play for sub-activities, sub-activity start times, sub-activity completion times, statistics, weather data and maintenance of the activity venue as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 33, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman in view of Silzer in further view of Ladov does not explicitly disclose a system having the limitations of, however,

Sullivan teaches a computing device records, stores and provides information related to at least one of: sub-activity time management, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, and maintenance of the activity venue to at least an operator of the activity venue (see; par. [0019] of Sullivan teaches real time guest movement and predict future 

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Ladov teaches monitoring a venue including maintenance workers and as it is comparable in certain respects to Ehrman and Silzer which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Sullivan teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman, Silzer, and Ladov which facility management utilizing tags on devices that transmit location which are monitored to provide maintenance in geographical zones as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and 

Sullivan discloses a computing device records, stores and provides information related to at least one of: sub-activity time management, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, and maintenance of the activity venue to at least an operator of the activity venue.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov a computing device records, stores and provides information related to at least one of: sub-activity time management, live traffic control, statistics related to tracked movements of a plurality of patrons, predictive analytics of the plurality of patrons, layout of the activity venue, and maintenance of the activity venue to at least an operator of the activity venue as taught by Sullivan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Sullivan teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (U.S. Patent Publication 2009/0099898 A1) (hereafter Ehrman) in view of Silzer, SR, et al. (U.S. Patent Publication 2013/0021174 A1) (hereafter Silzer) in further view of Ladov et al. (U.S. Patent Publication 2010/0007737 A1) (hereafter Ladov) in view of EVERETT et al. (U.S. Patent Publication 2014/0081940 A1) (hereafter Everett).

	Referring to Claim 37, see discussion of claim 1 above, while Ehrman in view of Silzer in further view of Ladov teaches a system above, Ehrman does not explicitly disclose a system having the limitations of, however,

Silzer teaches the one or more maintenance staff operator devices, the one or more venue asset devices, or one or more patron sensor devices each comprise an electronic display configured to display a distance to another one of the one or more venue asset devices or venue asset tags, one or more patron sensor devices, or one or more sensor devices (see; par. [0058] of Silzer teaches graphical user interface that displays a map and zone data with sensor information related to par. [0048] tags that relate location data attached to equipment and vehicles all provided on a device, Figure 1 which shows an example of a map display on a device).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request and it is therefore viewed as analogous art in the same field of endeavor as the instant application.  Additionally, Silzer teaches monitoring the guest movement and behavior prediction within a venue using historical data in order to generate a prediction of future activities for maintenance and as it is comparable in certain respects to Ehrman which managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ehrman discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can 

Silzer discloses the one or more maintenance staff operator devices, the one or more venue asset devices, or one or more patron sensor devices each comprise an electronic display configured to display a distance to another one of the one or more venue asset devices or venue asset tags, one or more patron sensor devices, or one or more sensor devices.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman the one or more maintenance staff operator devices, the one or more venue asset devices, or one or more patron sensor devices each comprise an electronic display configured to display a distance to another one of the one or more venue asset devices or venue asset tags, one or more patron sensor devices, or one or more sensor devices as taught by Silzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman and Silzer teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.

Ehrman in view of Silzer in further view of Ladov does not explicitly disclose the following limitation, however,

Everett teaches ink (e-Ink) display, the e-Ink (see; an e-ink display that can display information regarding, par. [0010] data for maintenance people on a golf course).

The Examiner notes that Ehrman teaches similar to the instant application teaches managing requests for mobile assets.  Specifically, Ehrman discloses managing mobile assets linked over a 

Ehrman, Silzer, and Ladov discloses managing mobile assets linked over a wireless communication that monitors the real time location of the mobile asset that can monitor local equipment where a worker can accept or decline a work request.  However, Ehrman, Silzer, and Ladov fails to disclose the one or more maintenance staff operator devices, the one or more venue asset devices, or one or more patron sensor devices each comprise an electronic display configured to display a distance to another one of the one or more venue asset devices or venue asset tags, one or more patron sensor devices, or one or more sensor devices.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ehrman, Silzer, and Ladov the one or more maintenance staff operator devices, the one or more venue asset devices, or one or more patron sensor devices each comprise an electronic display configured to display a distance to another one of the one or more venue asset devices or venue asset tags, one or more patron sensor devices, or one or more sensor devices as taught by Everett since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ehrman, Silzer, Ladov and Everett teach the collection of maintenance vehicles over a network in order to manage maintenance in a venue and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albrecht et al. (U.S. Patent Publication 2014/0214604 A1) discloses wireless tracking and inventory monitoring for welding-type devices.
Sadr et al. (U.S. Patent Publication 2011/0254664 A1) discloses systems and methods for detecting patterns in spatio-temporal data collected using an RFID system.
Shafer (U.S. Patent Publication 2009/0216438 A1) discloses a facility map framework).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623